


110 HR 2456 IH: To suspend temporarily the duty on certain acrylic fiber

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2456
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mr. Lincoln Davis of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain acrylic fiber
		  tow.
	
	
		1.Acrylic fiber tow
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new headings:
				
					
						
							
								9902.06.41Acrylic fiber tow (polyacrylonitrile tow), non crimped, more
						than 13 cm wide sheet tow, containing 312,000 filaments and 25–35 percent
						water, such acrylic fiber containing 95 percent acrylonitrile (plus or minus
						0.5), not more than 0.5 percent of Zinc and average filament denier of 1.67
						decitex (plus or minus 0.11)FreeNo changeNo changeOn or before 12/31/2008
								
								9902.06.42Acrylic fiber tow (polyacrylonitrile tow), non crimped, more
						than 13 cm wide sheet tow, containing 320,000 filaments and 25–35 percent
						water, such acrylic fiber containing 95 percent acrylonitrile (plus or minus
						0.5), not more than 0.5 percent of Zinc and average filament denier of 1.33
						decitex (plus or minus 0.11)FreeNo changeNo changeOn or before 12/31/2008
								
								9902.06.43Acrylic fiber tow (polyacrylonitrile tow), non crimped, no
						twisted and containing 24,000 filaments and not more than 1.0 percent water
						contents, such acrylic fiber containing 96 percent acrylonitrile (plus or minus
						0.5), and average denier of 1.2 decitex (plus 0.03 or minus 0.03)FreeNo
						changeNo changeOn or before 12/31/2008
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
